UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 15, 2014 VHGI HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-17520 75-2276137 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 103 North Court Street, Sullivan, IN (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 812-268-5459 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors, Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective May 15, 2014, P. Rick Risingerresigned as CEO and director of VHGI Holdings, Inc. (the “Company”) VHGI Coal, Inc., and Lily Group, Inc Mr. Risinger’s resignation is not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Item 9.01 Financial Statements and Exhibits. Exhibit No. Document SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VHGI HOLDINGS, INC. Date: May 15, 2014 By: /s/ P. Rick Risinger Name: P. Rick Risinger Title: Chief executive Officer 2
